Citation Nr: 1228143	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  11-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a bilateral vision disorder.

2.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David Traskey, Counsel
INTRODUCTION

The Veteran had active service from November 1948 to November 1951.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions dated April and July 2010 by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).
  
Please note this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran sought to reopen claims of entitlement to service connection for a bilateral vision disorder, bilateral hearing loss, and tinnitus in February and May 2010.  The RO denied the Veteran's claims to reopen service connection for these disabilities by way of rating decisions dated April and July 2010 on the grounds that he failed to submit new and material evidence.  The Veteran was notified of these decisions and provided his appellate rights.  He perfected this appeal.  In November 2011, the Veteran requested the opportunity to testify at a video-conference hearing in support of the current claims.  The hearing was scheduled for June 2012, but the Veteran was unable to attend the hearing due to health issues.  In July 2012, the Veteran subsequently requested that his video-conference hearing in connection with these claims be rescheduled.  To date, the appellant has not been afforded the requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO must place the Veteran's name on the docket for a video-conference hearing before the Board at the RO, according to the date of his request for such a hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



